Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      19-MAR-2020
                                                      03:52 PM



                 SCWC-XX-XXXXXXX & SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


       MARY ANN McANDREW, Individually and as Trustee of the
   Mary Ann McAndrew Revocable Living Trust dated March 11, 2005,
           Petitioner/Plaintiff-Appellant/Cross-Appellee,
                                vs.
           ASSOCIATION OF APARTMENT OWNERS OF KUAPA ISLE,
     an unincorporated condominium association, by its Board of
        Directors; GERRY BOGERT; GARRY BRECHIN; JIM DITTMAR;
             MARK ELWELL; HOWARD TOCMAN; and FRED WONG,
         Respondents/Defendants-Appellees/Cross-Appellants.


  ASSOCIATION OF APARTMENT OWNERS OF KUAPA ISLE, an unincorporated
        condominium association, by its Board of Directors,
                   Respondent/Plaintiff-Appellee,

                                vs.

       MARY ANN McANDREW, Individually and as Trustee of the
   Mary Ann McAndrew Revocable Living Trust dated March 11, 2005,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX (CONSOLIDATED))
        (CIV. NOS. 16-1-1638, 14-1-1550; S.P. NO. 16-1-0326)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
         Petitioner’s Application for Writ of Certiorari, filed

on January 24, 2020, is hereby rejected.

         DATED: Honolulu, Hawaiʻi, March 19, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson




                               2